Citation Nr: 1527077	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-26 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for heart disease, status post mitral valve valvuloplasty, claimed as secondary to service-connected anxiety neurosis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active service from March 1975 to April 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.   

After the most recent supplemental statement of the case issued in November 2012, the Veteran submitted additional evidence that had not been considered by Agency of Original Jurisdiction (AOJ).  However, in a May 2015 brief, the Veteran's representative waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304(c) (2014).  As such, the Board may properly consider such evidence.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Moreover, the Veteran's VBMS record only contains the May 2015 brief submitted by the Veteran's representative, a VA Form 21-22 appointing the American Legion as the Veteran's representative, and a March 2015 statement from the Veteran concerning an address change.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, heart disease, status post mitral valve valvuloplasty, has been permanently aggravated by his service-connected anxiety neurosis.



CONCLUSION OF LAW

The criteria for service connection for heart disease, status post mitral valve valvuloplasty, as secondary to the service-connected anxiety neurosis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for heart disease, status post mitral valve valvuloplasty, herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that the Veteran does not allege, nor does the record reflect, that his heart disease, status post mitral valve valvuloplasty, is related to service on a direct or presumptive basis.  In this regard, the Board notes that service treatment records are negative for any heart problems.  A May 1976 chest x-ray showed that the heart shadow was normal.  Moreover, the Veteran has not alleged a continuity of symptomatology referable to heart disease since service and there is no evidence of such disorder until the Veteran reported being diagnosed in 1979 or 1980.  Furthermore, there is no competent evidence linking the Veteran's heart disease directly or presumptively to service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  

Rather, the Veteran asserts that his heart disease is caused or aggravated by his service-connected anxiety neurosis.  In pertinent part, post-service private treatment records showed that the Veteran underwent a mitral valve repair in 1992 for severe mitral regurgitation.  January 1994 and November 1994 private opinions from R.F., M.D. both indicated that the Veteran's stress caused or contributed to his chest pain, but provided no further explanation.  

A May 1995 private opinion from Dr. R.F. also stated that the Veteran had severe emotional problems, stress-related and related to significant heart disease.  Dr. R.F. opined that the Veteran's emotional problems were inter-related with his cardiac problems, but, again provided no further explanation. 

A June 1995 VA general medical examination showed that the Veteran reported a history of mitral valve prolapse since 1979 or 1980, at which time he was nonsymptomatic.  However, he subsequently developed symptoms in approximately 1989 that lead to surgical repair in 1992.   

At a December 2000 VA examination to evaluate the severity of his anxiety disorder, the Veteran reported that his anxiety made his heart condition worse and "they work on one another".  

The Veteran filed his claim for service connection for heart disease in July 2009, asserting that his heart condition was related to and cause by his service-connected anxiety disorder.  In support of his contention, the Veteran submitted a March 2009 opinion from Dr. R.F. which found that the Veteran's anxiety disorder was a strong aggravating factor in his hypertension and chest discomfort associated with his heart disease.  

The Veteran was afforded a VA examination in September 2009.  Although located in the claims file, the examiner indicated that she could not find the March 2009 private opinion.  Nevertheless, the examiner opined that the Veteran's status-post mitral valve valvuloplasty was less likely than not permanently aggravated by his anxiety.  The examiner rationalized that palpitations, anxiety, dizziness, etc. are non-specific presenting symptoms of mitral valve prolapse and not the etiology or pathogenesis of mitral valve prolapse.  The examiner continued that there was an ongoing controversy on whether these complaints were caused by mitral valve prolapse or were coincidental findings.  Based on cited medical publications, the examiner in essence determined that anxiety did not cause symptoms related to the heart.  The examiner also noted that an April 1993 record suggested that the Veteran increase his exercise and that his palpitations were decreased with Inderal, a beta blocker; however, the Veteran did not presently take a beta blocker.  

Even though the examiner opined that the Veteran's heart disease was not aggravated by his service-connected anxiety, the examiner's rationale actually supports the finding that the Veteran's heart disease was not caused by his anxiety disorder and does not clearly address whether such has been aggravated by the anxiety disorder.  

Thereafter, in support of his claim, the Veteran submitted another opinion dated in April 2010 from Dr. R.F.  In this opinion, the examiner indicated that he had been asked to explain how stress can aggravate signs and symptoms of hypertension and valve disease of the heart.  The opinion provided that stress caused the release of indigenous adrenaline, a hormone that then signals the heart to squeeze faster and harder and for the blood vessels and the skeletal muscles to vasoconstrict, which the cumulative effect is to increase blood pressure and to increase the leaks of certain valves and the stress on the heart through other valves.  Increasingly, recurrent bouts of adrenaline activity can aggravate or make worse mitral regurgitation or leak of the mitral valve, which eventually required repair with open heart surgery in 1992.  

In an August 2012 opinion, in response to the September 2009 VA examination report, Dr. R.F. observed that beta blocker was only discontinued because of symptomatic hypotension only after the Veteran's mitral valve surgical repair was completed and not before.  Exercise was also recommended after the surgery and not before.  The Veteran was again trying beta blocker therapy despite prior problems.  Dr. R.F. concluded that his comments about stress and transient hypertension were limited to the Veteran's pre-op status in order to provide a physiologic explanation as to the relationship between paroxysmal hypertension and the increased progression of mitral regurgitation and severity of mitral valve prolapse.  

The Veteran also submitted an April 2013 statement from his spouse.  She reported that at times the Veteran's anxiety level was so intense that it caused severe chest pains and his arm would hurt.  His extremities would also become numb and tingle.  When this incident occurred, the Veteran's blood pressure elevated extremely high at some times.  

The record also includes a January 2013 handwritten statement from a nurse practitioner that again indicated that the Veteran's anxiety condition had been a significant contributing factor to his heart valve disease with no further rationale.  Dr. R.F. also completed a ischemic heart disease disability benefits questionnaire, which again showed a diagnosis of mitral valve surgical repair.  The examiner noted that the Veteran had mitral valve repair in 1992 and was now developing mitral valve stenosis.  

The Veteran has also submitted an August 2013 opinion from a VA staff psychiatrist.  The psychiatrist observed that the Veteran had been prescribed two different anti-anxiety medications for at least the past four years that he had been under this physician's care.  The psychiatrist observed that it was well documented in medical and psychiatric literature that persons suffering from chronic anxiety and worrying have significant adverse effects on their cardiac functions and overall cardiac health.  The psychiatrist concluded that it seemed that the Veteran's difficulty controlling his physical disorders, his anxiety, and psychological conditions have had adverse effects on his heart condition.    

Initially, the Board notes that there is simply no competent medical evidence showing that the Veteran's service-connected anxiety disorder caused his heart disease.  The only opinion to address direct causation is the September 2009 VA examination, which indicated that anxiety disorders did not cause mitral valve prolapse and offered a rationale for such finding based on cited medical literature.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The remaining medical evidence of record primarily addresses whether the Veteran's heart disease was permanently aggravated by his anxiety disorder.  As such, the Board must find that the Veteran's heart disease is not caused by his anxiety disorder.  See 38 C.F.R. § 3.310.  
  
Nevertheless, although finding that the Veteran's heart disease was not permanently aggravated by his anxiety disorder, the September 2009 VA examiner did not provide a rationale for this opinion.  As such, it is not sufficient to address the matter of aggravation.  

The Board observes that, in the April 2010 opinion, Dr. R.F. provided a detailed rationale for his findings that the Veteran's heart disease was permanently aggravated by his anxiety disorder.  In proffering this opinion, he considered the Veteran's medical history, which he would be personally aware of as a result of providing care to the Veteran for many years.  Stefl, supra; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the physician provided an etiological opinion, complete with the rationale described above.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Likewise, the August 2013 opinion also supports the conclusion that the Veteran's heart disease has been aggravated by his anxiety disorder in finding that, based on medical and psychiatric literature, such has adverse effects on his heart disorder.  Thus, the April 2010 and August 2013 opinions have more probative value on the question of aggravation.  

Therefore, the Board finds that, when resolving the benefit of the doubt in favor of the Veteran, service connection for heart disease, status post mitral valve valvuloplasty, is warranted on the basis of aggravation by his service-connected anxiety disorder.  38 C.F.R. § 3.310; Allen, supra.  Accordingly, when resolving the benefit of the doubt in favor of the Veteran, service connection is warranted for heart disease, status post mitral valve valvuloplasty, as secondary to the service-connected anxiety disorder.  In reaching this conclusion, the Board finds that the evidence is in at least a state of equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

As a final matter, the Board notes that, although 38 C.F.R. §3.310(b) indicates that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability, the next sentence indicates that the rating activity will determine the baseline and current levels of severity and determine the extent of aggravation.  Given that the Board is not bound by the AOJ's determination that aggravation is not present, and as the Board does not assign ratings in the first instance, the Board reads 38 C.F.R. §3.310(b) as permitting the Board to determine whether service connection on an aggravation basis is warranted, with the AOJ having the responsibility for determining the degree of aggravation in assigning the rating.


ORDER

Service connection for heart disease, status post mitral valve valvuloplasty, as secondary to service-connected anxiety neurosis, is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


